internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si br 1-plr-116853 -98 date date trust a date1 date2 intermediary lender state member2 legend this responds to a letter dated date and prior correspondence submitted on behalf of trust and requesting rulings under sec_1031 and sec_7701 of the internal_revenue_code facts you have represented the facts as follows a is the grantor of trust under sec_671 all of the income deductions and credits against tax of the trust are treated as those of a for purposes of computing a’s taxable_income on date1 the trustees of trust assigned all of their rights in a contract to sell a parcel of real_estate the relinquished_property to intermediary pursuant to an exchange_agreement dated cc dom p si br 1-plr-116853 -98 date1 intermediary is a qualified_intermediary as defined in sec_1 g of the income_tax regulations as required by those regulations notice of the assignment was given to the buyer on date2 as contemplated by the exchange_agreement intermediary will acquire like-kind_property the replacement_property and transfer it to trust the intent of the parties is that the transfer of the relinquished_property and the receipt of the replacement_property will constitute a nontaxable deferred_exchange under sec_1031 consistent with the requirements of that section trust identified the replacement_property that it will acquire by date3 the replacement_property will be financed by lender lender insists that legal_title to the replacement_property be held by a bankruptcy remote entity to satisfy this requirement trust will form a state limited_liability_company llc pursuant to a limited_liability_company agreement the agreement between the trustees and member2 a corporation wholly owned by trust to protect the lender’s interest one of the members of the board_of directors of member2 will be a representative of lender the replacement_property will be transferred directly to llc except as otherwise provided in section of the agreement all decisions of the llc will be made solely by trust under section for so long as the loan from lender is outstanding without the approval of member2 whose board_of directors vote must be unanimous the llc may not file or consent to the filing of a bankruptcy or insolvency petition or otherwise institute insolvency proceedings dissolve liquidate merge consolidate or sell substantially_all of its assets engage in any business activity other than those specified in its certificate of formation borrow money or incur indebtedness other than the normal trade accounts_payable and any other indebtedness expressly permitted by the documents evidencing and securing the loan from lender take or permit any_action that would violate any provision of any of the documents evidencing or securing the loan from lender amend the certificate of formation concerning any of the aforesaid items or amend any provision of the agreement concerning any of the aforesaid items with respect to item sec_2 and the llc must have the prior written consent of the lender with the exception of the rights contained in section member2 has no other rights relating to the management of the llc sec_5 of the agreement provides that all profits losses and credits of the llc will be allocated to trust in addition all distributions of net_cash_flow and capital proceeds will be made entirely to trust furthermore upon the dissolution of llc trust will wind up the affairs of llc in any manner permitted or required_by_law provided that the payment of any outstanding obligations owed to lender will have priority over all other expenses or liabilities rulings requested cc dom p si br 1-plr-116853 -98 based on these facts and representations you have requested that we rule as follows the llc will be treated as having a single owner for purposes of sec_301_7701-2 and sec_301_7701-3 and in the absence of any election to the contrary will be disregarded as an entity separate from its owner and the acquisition of replacement_property by the llc will be treated as a direct_acquisition by trust for purposes of sec_1031 law and analysis sec_301_7701-2 of the procedure and administration regulations provides that business entities are entities recognized for federal tax purposes but not properly classified as trusts under sec_301_7701-4 or otherwise subject_to special treatment under the code a business_entity with two or more members is classified for federal tax purposes as either a partnership or a corporation under sec_301_7701-3 a domestic eligible_entity as defined in sec_301_7701-3 will be treated as a partnership unless it elects to be treated as a corporation a business_entity with only one owner is classified as a corporation or is disregarded as an entity separate from its owner under sec_301_7701-3 a domestic eligible_entity with a single owner is disregarded as an entity separate from its owner unless it elects to be treated as a corporation under sec_301_7701-3 since llc is a domestic eligible_entity and you have represented that it will not file an election to be treated as a corporation its federal tax classification depends upon the number of members of llc the cases of 327_us_280 and 337_us_733 provide general principles regarding the determination of whether individuals have joined together as partners in a partnership the primary inquiry is whether the parties had the intent to join together to operate a business and share in its profits and losses the inquiry is essentially factual and all relevant facts and circumstances must be examined furthermore it is federal not state law that controls for income_tax purposes regardless of how the parties are treated under state law in herbert m 42_tc_1067 the court stated that the following factors should be considered in determining whether the parties intended to be a partnership the agreement of the parties and their conduct in executing its terms whether business was conducted in the joint names of the parties whether the parties filed federal partnership returns or otherwise represented to the service or to persons with whom they dealt that they were joint venturers whether separate books of account were maintained for the venture the contributions if any which each party has made to the venture whether each party was a principal and cc dom p si br 1-plr-116853 -98 co-proprietor sharing a mutual proprietary interest in the net profits and having an obligation to share losses or whether one party was the agent or employee of the other receiving for his services contingent_compensation in the form of a percentage of income the parties’ control_over income and capital and the right of each to make withdrawals and whether the parties exercised mutual control_over and assumed mutual responsibility for the enterprise in this case the members of llc have not come together to form a partnership for federal tax purposes because as evidenced by the llc agreement trust and member2 did not enter into the agreement to operate a business and share profits and losses member2 is a member of llc for the sole limited purpose of preventing trust from placing llc into bankruptcy on its own volition member2 has no interest in llc’s profits or losses and neither manages the enterprise nor has any management rights other than those limited rights described above thus for federal tax purposes llc will not be treated as a partnership between trust and member2 but rather as being owned solely by trust because trust is the sole owner of llc and llc will not elect to be treated as a corporation for federal tax purposes llc will be disregarded as an entity separate from trust accordingly the transfer of replacement_property to llc will be treated as a transfer of the replacement_property to trust for purposes of sec_1031 conclusion based on the facts submitted and the representations made we rule as follows provided that llc does not file an election to be treated as a corporation for federal tax purposes under sec_301_7701-3 llc will be disregarded as an entity separate from trust and the acquisition of replacement_property by llc will be treated as a direct_acquisition by trust for purposes of sec_1031 except as specifically ruled on above no opinion is expressed or implied concerning the federal tax consequences of the facts described above under any other provisions of the code in particular no opinion is expressed concerning whether the transaction described above otherwise meets the requirements for nonrecognition of gain treatment under sec_1031 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely yours cc dom p si br 1-plr-116853 -98 signed dianna k miosi dianna k miosi chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
